Citation Nr: 0729376	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-35 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  He served in the Republic of Vietnam from July 8, 1968 
to July 7, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board notes that the veteran's claims file contains 
multiple diagnostic entries for the veteran's paranoid 
schizophrenia.  Since the veteran contends that his psychosis 
is related to service, the Board construes these records as 
an inferred claim for entitlement to service connection for 
paranoid schizophrenia.  This claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a competent medical diagnosis 
of PTSD related to service. 

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's hypertension and active military 
service, or that it is a result of, or proximately due to, a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2006).

2.  Hypertension was not incurred in, or aggravated by 
service, nor may it be presumed to have been so incurred, nor 
proximately due to, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  VA notice and duty 
to assist letters dated in May 2002 and July 2004 satisfied 
VA's duty to notify under 38 U.S.C.A. § 5301(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish service connection, of what 
VA would do or had done, and what evidence he should provide, 
asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claims.  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The claims 
file contains the veteran's service medical and personnel 
records and DD Forms 214.  Further, the AOJ has obtained the 
veteran's private treatment records and VA examination 
reports.  Further, the veteran was afforded VA PTSD 
examinations in February 2003 and December 2004.  He was also 
afforded a VA hypertension examination in February 2003.  The 
Board finds that the AOJ has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issue addressed in this decision and that VA has 
satisfied, to the extent possible, the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection for PTSD and 
hypertension are being denied, no disability rating or 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Regarding the issue of service connection for hypertension on 
a secondary basis, because the underlying claim for service 
connection for PTSD is denied, the Court has held that, in 
such cases where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  A review of the VA's duty to 
notify and assist is not necessary regarding the secondary 
service connection claim because there is no legal basis for 
the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2006).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
hypertension and psychosis, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).  In addition, service connection 
may be granted as secondary for any service-connected 
disability when the evidence shows the disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).




Service Connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  He alleges exposure to morgues during 
his wartime service in Vietnam and claims that he has 
acquired PTSD as a result of such exposure.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as amended 
at 38 C.F.R. § 3.304(f)); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)).  Specifically, to establish entitlement 
to service connection for PTSD, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2006).

A review of the veteran's claims file shows that the 
available evidence fails to establish the first element of 
the 38 C.F.R. § 3.304(f) analysis: a current medical 
diagnosis of PTSD.  Private treatment records from the Sand 
Mountain Psychiatry & Counseling Center and Baptist Health 
Center along with the veteran's records from the Social 
Security Administration (SSA) show that the veteran started 
seeking treatment for psychological conditions in 2002.  
Consistently, his primary medical diagnosis is paranoid 
schizophrenia.  The veteran underwent a VA PTSD examination 
in February 2003, where the examiner found him to be 
circumstantial and tangential with his speech and thought 
process.  The veteran denied suicidal or homicidal ideation 
and his insight and judgment were adequate on examination.  
The February 2003 examiner diagnosed the veteran with 
schizophrenia and found that he did not meet the DSM-IV 
criteria for PTSD.

In December 2004, the veteran underwent a second VA PTSD 
examination.  After reviewing the claims file and examining 
the veteran, the December 2004 examiner diagnosed the veteran 
with paranoid schizophrenia with features of PTSD.  The Board 
finds that this is a diagnosis of schizophrenia and not a 
medical diagnosis of PTSD.  Thus, in the absence of a 
competent medical diagnosis of PTSD, the appellant's claim 
must be denied. 

Service Connection for Hypertension

The veteran contends that his hypertension was incurred in 
military service.  In the alternative, he also argues that 
his hypertension is secondary to his claimed PTSD.

Service medical records fail to show a diagnosis for 
hypertension.  Upon enlistment, the veteran's blood pressure 
readings were 128 over 70.  No further blood pressure 
readings were documented prior to separation.  At his 
separation examination, the veteran did not report any 
problems with his blood pressure, which was measured to be 
122 over 90.  No diagnosis of hypertension was given and the 
veteran was found to be clinically normal upon discharge.

Post-service medical evidence includes private treatment 
records from the Baptist Health Center, between January 2002 
and June 2002, and a February 2003 VA examination.  A review 
of the treatment records show that the veteran was first 
treated for hypertension in January 2002; approximately 32 
years after discharge from service.  From then on, treatment 
records show that the veteran continued to receive treatment 
for his hypertension.  However, these treatment records do 
not contain any medical opinions linking the veteran's 
hypertension to his military service.  In February 2003, the 
veteran underwent a VA examination for his hypertension.  The 
veteran's blood pressure readings were 175 over 120.  The VA 
examiner found that the veteran had moderately severe 
hypertension that had been poorly controlled since his 
diagnosis in 2002.  After reviewing the veteran's medical 
history and the examination results, the VA examiner opined 
that the veteran's hypertension had no other complications 
and was not related to PTSD.

Given the above, the Board finds that there is no evidence 
establishing that the veteran's hypertension occurred during 
his military service.  Further, service connection for 
hypertension may not be presumed under 38 C.F.R. §§ 3.307, 
3.309 since the condition did not manifest to a compensable 
degree within one year of separation from military service.  
Hypertension was not diagnosed until approximately 32 years 
after service; thus, the condition did not manifest within 
one year of separation.  Therefore, no further VA medical 
examination is necessary prior to the final adjudication of 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the absence of competent medical evidence linking 
hypertension to service, the appellant's claim must be 
denied. 

The Board also observes that since the veteran's claim for 
service connection of PTSD is being denied, the veteran's 
hypertension may not be granted as secondary for a service-
connected disability pursuant to the provisions of 38 C.F.R. 
§ 3.310(a).  Significantly, service connection for any 
disability secondary to PTSD must thus be denied as a matter 
of law.  38 C.F.R. § 3.310 (2006); Sabonis, supra.

Finally, the appellant, his family, and his representative 
may believe that there was a causal relationship between the 
veteran's service and the claimed disorders.  The Board notes 
that several lay statements submitted by the veteran's family 
members attest to the change in the veteran's behavior after 
discharge from military service.  However, such observations 
do not necessarily mean that the veteran has a medical 
diagnosis of PTSD.  In fact, medical evidence shows that the 
veteran is primarily diagnosed with paranoid schizophrenia 
and the Board has referred this issue to the RO for 
appropriate action.  Further, there is no indication that 
they possess the requisite knowledge, skill, experience, 
training, or education to qualify as medical experts for 
their statements to be considered competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorders and, it follows 
that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


